FILED
                            NOT FOR PUBLICATION                            MAR 20 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOANG MINH TRAN,                                 No. 13-56790

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02457-BTM-
                                                 WVG
  v.

WILLIAM D. GORE, Sheriff; et al.,                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Former California state prisoner Hoang Minh Tran appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive

force and deliberate indifference. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion the dismissal for failure to comply with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court order. Allen v. Calderon, 408 F.3d 1150, 1152 (9th Cir. 2005). We affirm.

      The district court did not abuse its discretion in dismissing Tran’s action

because, despite the court’s warnings, Tran failed to comply with the order to

either respond to defendants’ discovery requests or seek dismissal. See Computer

Task Group, Inc. v. Brotby, 364 F.3d 1112, 1115 (9th Cir. 2004) (per curiam)

(discussing five factors for determining whether to dismiss for failure to comply

with a court order).

      The district court did not abuse its discretion in denying Tran’s motions for

appointment of counsel because Tran failed to demonstrate exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (standard of review and requirements for appointment of counsel).

      The district court did not abuse its discretion in denying Tran’s request for a

formal competency hearing because Tran failed to demonstrate a substantial

question as to his mental competence. See Allen, 408 F.3d at 1153-54 (a pro se

plaintiff in a civil lawsuit is “entitled to a competency determination when

substantial evidence of incompetence is presented”).

      The district court did not abuse its discretion in denying Tran’s request to

appoint a next friend or guardian ad litem. See Coalition of Clergy, Lawyers, &

Professors v. Bush, 310 F.3d 1153, 1159-60 (9th Cir. 2002) (test for appointment


                                          2                                    13-56790
of next friend); United States v. 30.64 Acres of Land, 795 F.2d 796, 804-05 (9th

Cir. 1986) (standard of review for appointment of guardian ad litem).

      The district court did not abuse its discretion in denying Tran’s Rule 60(b)

motion because Tran failed to establish any ground for relief from judgment. See

Am. Ironworks & Erectors Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th

Cir. 2001) (setting forth grounds for relief under Rule 60(b)).

      We reject Tran’s contention that he demonstrated entitlement to appointed

counsel under the Americans with Disabilities Act or the Rehabilitation Act, and

his contention that the district court denied him due process in evaluating his

claims of incompetence.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Tran’s motion to proceed in forma pauperis, filed on March 12, 2014, is

denied as unnecessary.

      AFFIRMED.




                                          3                                       13-56790